Title: Notes on a Conversation with Benjamin Hichborn, 2 January 1804
From: Jefferson, Thomas
To: 


               
                  
                     1804. Jan. 2.
                     Colo. Hitchborne of Mass. reminding me of a letter he had written me from Philadelphia pending the Presidential election, sais he did not therein give the details. that he was in company at Philada with Colo. Burr & Genl. Sam. Smith (when the latter took his trip there to meet Burr, & obtained the famous letter from him) that in the course of the conversn on the election, Colo. Burr said ‘we must have a President, & a constnal one in some way.’ ‘how is it to be done, says Hitchborne, mr Jefferson’s friends will not quit him, & his enemies are not strong enough to carry another’ ‘why, sais Burr, our friends must join the federalists, and give the president.’ the next morning at Breakfast Colo. Burr repeated nearly the same, saying ‘we cannot be without a president, our friends must join the federal vote.’ ‘but, says Hitchborne, we shall then be without a Vicepresident; who is to be our Vicepresident?’ Colo. Burr answered ‘mr Jefferson.’
                  
               
            